Case: 18-11061      Document: 00514903217         Page: 1    Date Filed: 04/04/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 18-11061                             FILED
                                  Summary Calendar                        April 4, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MARY ANN MEDINA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 6:05-CR-39-3


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Mary Ann Medina appeals the 18-month prison sentence imposed
following her most recent revocation of supervised release. She argues that
the district court failed to consider the 18 U.S.C. § 3553(a) factors and failed to
provide an adequate explanation of its chosen sentence, in particular its
reasons for deviating above the three- to nine-month range of imprisonment




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11061     Document: 00514903217        Page: 2   Date Filed: 04/04/2019


                                     No. 18-11061

that was applicable in her case under the policy statements in Chapter Seven
of the Sentencing Guidelines.
      Although Medina did not object on either basis during her revocation
hearing, she contends that plain error review should not apply on appeal
because she had no opportunity to object. In support of this contention, she
observes that the district court instructed the parties to “stand aside”
immediately after pronouncing its sentencing decision. Alternatively, Medina
argues that plain error review should not apply because her requests for a
sentence within the policy statement range should have alerted the district
court to the nature of its errors.
      Medina’s assertions, without more, are inadequate to show that she had
no opportunity to object. See, e.g., United States v. Castillo, 430 F.3d 230, 243
(5th Cir. 2005). Plain error review applies because she did not object in a
manner that would have alerted the district court to her disagreement with its
consideration of the § 3553(a) factors or the manner in which her sentence was
explained. See United States v. Mondragon-Santiago, 564 F.3d 357, 361 (5th
Cir. 2009).
      Medina has shown no clear or obvious error. See Puckett v. United
States, 556 U.S. 129, 135 (2009). The record reflects that, in imposing a
sentence above the applicable range, the district court explicitly considered the
factors of deterrence and protection of the public, and it implicitly considered
Medina’s history and characteristics. See § 3553(a)(1), (2)(B), (C). The court
was not required to state expressly that each statutory factor had been
considered. See United States v. Smith, 440 F.3d 704, 707 (5th Cir. 2006).
Although the district court’s comments were brief, the record reflects that the
court considered defense counsel’s arguments and that it had a reasoned basis




                                          2
    Case: 18-11061    Document: 00514903217   Page: 3   Date Filed: 04/04/2019


                               No. 18-11061

for making its sentencing decision. See United States v. Whitelaw, 580 F.3d
256, 261-62 (5th Cir. 2009).
      AFFIRMED.




                                     3